Citation Nr: 0833396	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lower left abdominal 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the claim.  The 
denial was confirmed and continued in a subsequent January 
2004 rating decision.  

The Board remanded the issue in June 2007 for additional 
development.  


FINDING OF FACT

There is no medical evidence of record showing that the 
veteran has a current lower left abdominal condition.  


CONCLUSION OF LAW

The criteria for service connection for a lower left 
abdominal condition have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has a lower left abdominal 
condition as a result of active service.  He reports being 
treated for this condition at Fort Bragg while in training.  
The veteran indicates that he was on temporary duty for 
maneuvers for approximately two weeks during the summer of 
1959 or 1960 and was treated for an infection of his naval 
with an ointment.  He indicates that his naval drained 
constantly until approximately 1997, when he developed kidney 
stones.  Since the kidney stones, his naval drains 
periodically.  See October 2002 VA Form 21-526; June 2003 
notice of disagreement; April 2004 VA Form 9.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, a lower left 
abdominal condition, to include treatment for an infection of 
the naval.  At the time of his discharge from service, the 
veteran denied frequent indigestion; stomach, liver or 
intestinal trouble; gall bladder trouble or gall stones; and 
kidney stone or blood in the urine, and clinical evaluation 
of his abdomen and viscera was normal.  See April 1961 
reports of medical examination and history.  In May 1961, the 
veteran indicated that there had been no change in his 
medical condition since the April 1991 examination.  See 
statement of medical condition.  

The Board notes that this claim was remanded in pertinent 
part for the Appeals Management Center (AMC) to make specific 
efforts to obtain the records identified by the veteran from 
Fort Bragg.  In November 2007, the AMC requested records from 
the Womack Army Medical Center at Fort Bragg dated between 
June 1, 1959 and December 31, 1960.  See letter and VA Form 
21-8359.  A response was subsequently received from the 
Womack Army Medical Center, indicating that no records were 
located.  

The post-service medical evidence of record consists of both 
VA and private treatment records.  Records from the Fairmont 
Clinic reveal that the veteran thought he had an ulcer in 
July 1972.  He described typical postprandial pain, pain at 
night, and pain when he eats hot, spicy foods.  The veteran 
was advised to avoid such foods, and was also advised to 
avoid caffeine and any alcohol containing fluids.  An upper 
GI series was scheduled.  An undated GI series revealed that 
the veteran's esophagus appeared normal.  The stomach was 
normal except in the prepyloric region along the lesser 
curvature.  There was an active ulcer noted along this region 
of lesser curvature.  The impression was active lesser 
curvature prepyloric ulcer.  

In January 1974, the veteran returned for discussion of ulcer 
therapy.  A repeat upper GI series was ordered.  An undated 
upper GI series was compared to the last examination of July 
1972.  The swallowing mechanism was reported to be normal and 
no hiatus hernia or reflux was seen.  The stomach continued 
to show an ulcer in the lesser curvature aspect of the 
pyloric antrum.  Consequently, the pyloric antrum was 
deformed.  There was also some edematous tissue surrounding 
the ulcer crater, indicative of an active ulceration.  The 
impression was lesser curvature aspect of the pyloric antrum 
continues to show an active ulcer with surrounding edematous 
tissue; pyloric antrum also deformed; normal esophagus and 
duodenum.  

In February 1974, the veteran reported that he had had 
stomach trouble since leaving the service.  An antral ulcer 
in 1972 was noted.  The veteran reported that he had had no 
problem for several months, but that he had had burning in 
his stomach about one hour after eating since October, 
occasionally associated with nausea.  The veteran denied any 
episodes of bleeding.  It was noted that a GI series again 
showed what appeared to be an ulcer, but the examiner was 
unsure whether it was gastric or duodenal, though the 
radiologist interpreted it as a gastric ulcer.  The veteran 
was scheduled for a gastroscopy a few days later.  

The veteran was gastroscoped in February 1974, at which time 
a small amount of esophagitis was present with slight reflux.  
There was no hiatus hernia and the veteran's stomach was 
completely normal.  There was quite a bit of spasm around the 
antrum and pylorus and the antral mucosa was somewhat 
edematous, as was the pyloris.  There was a small ulceration 
present on the lesser curvature side of the pyloris which 
would be visualized when the gastroscope was brought through 
the pyloris.  Duodenal mucosa appeared normal without any 
definite ulceration seen.  The impression made was pyloric 
channel ulcer with considerable pylorospasm and spasm of 
antrum.  

Records from the VA Medical Center (VAMC) in Clarksburg 
reveal that in April 2001, the veteran was seen with 
complaint of heartburn and reflux, especially at night, as 
well as occasional left lower quadrant pain.  A history of 
renal calculi was noted.  The assessment made was 
gastroesophageal reflux disease (GERD); history of renal 
colic from calculi, stable.  An incidental finding of 
gallbladder stones was also noted.  See physicians note.  The 
veteran complained of diffuse left flank pain with some 
radiation to the front of his left lower quadrant of the 
abdomen in November 2001.  He denied colicky or renal colic-
like pain.  The assessment made was controlled GERD.  See id.  

In May 2002, the veteran was seen with complaints of 
continuing problems with epigastric pain and burning.  He 
reported that these symptoms occurred on average about three 
times per week and were worse at night.  The veteran 
indicated that he had occasional nausea and severe pain with 
symptomatology.  The assessment made was GERD.  It was noted 
that the veteran's symptoms were still bothersome and 
persisted.  See clinic note.  An October 2002 record 
indicates that the veteran continued to receive treatment for 
GERD.  

The evidence of record does not support the veteran's claim 
for service connection for a lower left abdominal condition.  
As an initial matter, the veteran's service treatment records 
are devoid of reference to complaint of, or treatment for, 
such a condition.  As such, there is no evidence of a chronic 
lower left abdominal condition during service.  Moreover, the 
earliest post-service medical evidence of record related to 
abdominal problems is dated July 1972, a decade after the 
veteran's separation from service.  This span of time does 
not support a finding that the veteran has had continuity of 
symptomatology since service.  

In addition to the foregoing, while the Board acknowledges 
the veteran's assertions, the application of 38 C.F.R. § 
3.303 has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
The evidence of record does not establish that the veteran 
has a current lower left abdominal condition.  Rather, he is 
receiving treatment at the VAMC in Clarksburg for GERD.  In 
the absence of competent medical evidence showing that the 
veteran has a lower left abdominal condition, or that his 
post-service abdominal complaints are related to service, 
service connection is not warranted and the claim must be 
denied.  See 38 C.F.R. § 3.303 (2007).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the February 2003 rating decision that is the 
subject of this appeal, the veteran was informed of the 
evidence necessary to establish a claim for service 
connection and advised of his and VA's respective duties in 
obtaining evidence.  See November 2002 letter.  Accordingly, 
the duty to notify has been fulfilled concerning this claim.  
The veteran was also provided with notice concerning the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See November 2007 letter.  The 
claim was readjudicated in a March 2008 supplemental 
statement of the case (SSOC).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service, VA and private treatment 
records have been associated with the claims folder and the 
AMC made efforts to obtain records from Fort Bragg during the 
time frame the veteran was reportedly treated in service.  
The Board acknowledges that he was not afforded a VA 
examination in connection with this claim.  A remand for an 
examination is not warranted, however, because there is no 
in-service evidence related to a left lower abdominal 
condition and there is no medical evidence indicating that he 
has a current diagnosis.  See 38 C.F.R. § 3.159(c)(4) (2007).  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  In fact, in 
July 2008, the veteran indicated that he had no further 
information or evidence to submit in July 2008.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a lower left abdominal condition is 
denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


